Per Curiam.

The order of the Appellate Division should be reversed and the matter remitted to that court for reconsideration of the application. The determination of that court was unsupportable in finding that the Lambda Corporation was neither benevolent nor charitable in ostensible purpose and that there was no demonstrated need for the corporation. We do *610not agree, however, that the Appellate Division is without discretion in considering applications for approval under section 495 of the Judiciary Law and sections 608.1-608.9 of the Appellate Division Rules (22 NYCRR part 608). There may be and will undoubtedly arise in the future many applications on behalf of corporations which will not merit approval because of factors related to the responsibility of the sponsors, the method of financing, the scope of activities proposed, and still others not predictable or definable in advance, any or all of which may affect the public interest. Moreover, section 608.2 setting forth the requirements and standards for applications would be senseless unless the several matters required to be included in the application were not subject to discretionary review. Nor do we find any lack of standards, if standards be required, implied or expressed, in the variously detailed rules.